16 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Gregory C. KRUG, Individually and as a Partner of KrugInvestments;  and as a Beneficiary of the Eleanor BarronKrug Q-Tip Trust, the Krug Family Trust, the Carol E. Krug1988 Trust, and the Carol E. Krug 1974 Trust, Plaintiff-Appellant,v.AMBROSE, WILSON, GRIMM & DURAND, a Tennessee Partnership;William C. Wilson, Individually;  Paul T. Coleman,Individually;  and Valley Fidelity Bank& Trust Company, Defendants-Appellees.
No. 93-5252.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1994.

Before:  BOGGS and NORRIS, Circuit Judges, CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Gregory C. Krug, appeals orders of the district court granting summary judgment to defendants in plaintiff's action arising out of a claim of malpractice.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgments should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgments of the district court are affirmed upon the reasoning set out by that court in its Memorandum Opinions filed on May 5, 1992, and January 19, 1993.